                Case 5:17-cv-01027-BLF Document 135 Filed 10/24/19 Page 1 of 3



 1 FARUQI & FARUQI, LLP                                         THE WAND LAW FIRM, P.C.
      Benjamin Heikali (SBN 307466)                             Aubry Wand (SBN 281207)
 2 Joshua Nassir (SBN 318344)                                   400 Corporate Pointe, Suite 300
      10866 Wilshire Boulevard, Suite 1470                      Culver City, California 90230
 3 Los Angeles, CA 90024                                        Telephone: (310) 590-4503
                                                                Facsimile: (310) 590-4596
 4 Telephone: (424) 256-2884                                    E-mail: awand@wandlawfirm.com
   Facsimile: (424) 256-2885
 5 E-mail: bheikali@faruqilaw.com
           jnassir@faruqilaw.com
 6
   FARUQI & FARUQI, LLP
 7
   Timothy J. Peter (admitted pro hac vice)
 8 1617 JFK Boulevard, Suite 1550
   Philadelphia, PA 19103
 9 Telephone: (215) 277-5770
   Facsimile: (215) 277-5771
10 E-mail: tpeter@faruqilaw.com
11
     Attorneys for Plaintiffs and the Settlement Class
12
13                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
14                                              SAN JOSE DIVISION

15
16 THEODORE BROOMFIELD, et al.,                              CASE NO.: 5:17-cv-01027-BLF

17                        Plaintiffs,
                                                             PLAINTIFFS’ RESPONSE TO ORDER
                   v.                                        RE. LETTERS FROM NON-PARTIES AT
18                                                           ECF 126 AND 127
19 CRAFT BREW ALLIANCE, INC.,
20                        Defendant.

21
22
23
24
25
26
27
28

     CcSTIPUC




                  PLAINTIFFS’ RESPONSE TO ORDER RE. LETTERS FROM NON-PARTIES; CASE NO. 5:17-CV-01027-BLF
          Case 5:17-cv-01027-BLF Document 135 Filed 10/24/19 Page 2 of 3



 1            Plaintiffs hereby submit this response to the Court’s Order Re. Letters from Non-Parties at

 2 ECF Nos. 126 and 127 (“Order”).
 3 I.         BACKGROUND

 4            On September 24, 2019, letters from Miguel F. Valenzuela (ECF No. 126) and Frederick

 5 C. Ferguson, Jr. (ECF No. 127) were filed in this action. In these letters, Mr. Valenzuela and Mr.
 6 Ferguson both represented that they purchased Kona Beers during the Class Period and requested
 7 to be included in the Settlement. In the Order, the Court requested that Plaintiffs and the claims
 8 administrator should consider these requests and report to the Court on the status of these requests
 9 by on or before October 25, 2019.
10 II.        REPORT ON STATUS OF REQUESTS

11            Plaintiffs have looked into several issues regarding the letters from Mr. Valenzuela and

12 Mr. Ferguson.
13            First, it appears from public records that Mr. Valenzuela may have been incarcerated in

14 Texas state prison from approximately August 18, 2015 to present and Mr. Ferguson may have
15 been incarcerated in Texas state prison from approximately May 30, 2017 to present. The Class
16 Period is from February 28, 2013 and June 14, 2019. ECF No. 121-2 (“Settlement Agreement”), ¶
17 40. 1 Thus, both Mr. Valenzuela and Mr. Ferguson could have purchased Kona Beers before their
18 incarceration, during the Class Period.
19            Second, incarcerated persons can participate in class action settlements where monetary

20 compensation is provided to the class. See, e.g., Miracle v. Bullitt Cty, Ky., 2008 WL 4974799, at
21 *1-5, 05-130-C (W.D. Ky Nov. 19, 2008) (granting final approval of a class settlement that
22 provided payments of up to $1,500 to persons who were strip-searched before their admission to
23 jail). Therefore, both Mr. Valenzuela and Mr. Ferguson should be entitled to submit Claim Forms.
24            Third, the Settlement requires Class Members to submit a Claim Form in order to receive

25 compensation under the Settlement. Settlement Agreement, ¶ 36. Consequently, on September
26 27, 2019, the claims administrator (CPT Group, Inc.) sent letters, along with blank Claim Forms,
27
     1
28       The Class Period ends on the date that the Court granted preliminary approval. ECF No. 120.

                                                       -1-
              PLAINTIFFS’ RESPONSE TO ORDER RE. LETTERS FROM NON-PARTIES; CASE NO. 5:17-CV-01027-BLF
          Case 5:17-cv-01027-BLF Document 135 Filed 10/24/19 Page 3 of 3



 1 to both Mr. Valenzuela and Mr. Ferguson informing them that they needed to submit a valid
 2 Claim Form in order to participate in the Settlement. Declaration of Ani Sarich, ¶ 3. Both Mr.
 3 Valenzuela and Mr. Ferguson submitted valid Claim Forms before the close of the claims deadline
 4 on October 7, 2019. Id. at ¶ 4.
 5            Fourth, there is a process through which payments can be made to Mr. Valenzuela and Mr.

 6 Ferguson even though they are currently incarcerated. Although money cannot be paid directly to
 7 a prisoner (see Tex. Penal Code § 38.11), inmates are authorized to receive money indirectly to
 8 their respective Inmate Trust Funds. See Texas Government Code § 501.014. 2 The Texas
 9 Department of Criminal Justice authorizes a set list of payment methods. 3 CPT Group, Inc. is able
10 to transmit payment to Mr. Valenzuela’s and Mr. Ferguson’s respective Inmate Trust Funds via
11 one of these authorized payment methods. Declaration of Ani Sarich, ¶ 5.
12            In sum, Plaintiffs believe that Mr. Valenzuela and Mr. Ferguson are Class Members who

13 have submitted valid Claim Forms and who will be eligible to receive compensation if the Court
14 approves the Settlement. Plaintiffs hope this report responds to any questions or issues the Court
15 may have with respect to these letters, and if it does not, Plaintiffs can provide the Court with
16 additional information either before or at the Final Approval Hearing currently scheduled for
17 December 19, 2019.
18 Dated: October 24, 2019                          FARUQI & FARUQI, LLP
                                                    /s/ Benjamin Heikali
19                                                  Benjamin Heikali
                                                    Timothy J. Peter
20
21                                                  THE WAND LAW FIRM, P.C.
                                                    Aubry Wand
22
                                                    Attorneys for Plaintiffs and the Settlement Class
23
24
25
     2
26       https://www.tdcj.texas.gov/divisions/bfd/comm_trust_inmate_trust.html. (last visited Oct 24,
                2019)
27   3
         https://www.tdcj.texas.gov/documents/bfd/Deposit_Options_Flyer.pdf. (last visited Oct 24,
28              2019)

                                                       -2-
               PLAINTIFFS’ RESPONSE TO ORDER RE. LETTERS FROM NON-PARTIES; CASE NO. 5:17-CV-01027-BLF
